Citation Nr: 0004392	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1955.  Service personnel records reveal that the veteran had 
Naval service aboard the U.S.S. Philippine Sea during the 
Korean Conflict in a combat zone as defined by naval 
regulations from January 1952 to July 1952.  The veteran 
himself is not shown to have served in combat with the enemy 
and there are no awards or decorations reflecting such 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which have denied service connection for 
all issues listed above.  The Board notes that during the 
development of this case, the veteran identified numerous 
private physicians and the RO assisted him in contacting each 
physician identified in an attempt to obtain any and all 
medical records which might assist him.  Additionally, while 
all of the issues listed above have been perfected for 
appeal, the Board notes that after filing claims for service 
connections for all of the disabilities listed above, the 
veteran filed a claim for service connection for post-
traumatic stress disorder (PTSD) in February 1998.  After 
collecting and reviewing all records of the veteran's 
treatment with VA, the RO denied service connection for PTSD 
in a June 1998 rating action.  While the veteran's June 1998 
responsive statement may or may not have constituted a valid 
notice of disagreement, the representative filed a valid 
notice of disagreement in August 1998.  The RO subsequently 
issued a statement of the case denying service connection for 
PTSD in September 1999.  The cover letter to that statement 
clearly informed the veteran of his appellate rights and a VA 
Form 9 was enclosed.  The veteran thereafter failed to 
perfect an appeal by filing the VA Form 9 or other written 
document evidencing an intent to perfect an appeal on the 
issue of service connection for PTSD within 60 days after he 
received notice from the RO in September 1999, so the June 
1998 decision is final.  The representative did not refer to 
PTSD in a December 1999 statement and the representative's 
statement of January 2000 was received more than one year 
after the June 1998 decision and more than 60 days after the 
September 1999 statement of the case.  Thus, an appeal of the 
June 1998 denial of entitlement to service connection for a 
psychiatric disorder, to include PTSD, was not perfected and 
this issue is not before the Board as an appellate issue.


FINDINGS OF FACT

1.  There is no competent evidence revealing that the veteran 
incurred a low back disorder at any time during service, or 
low back arthritis within one year after service, and the 
first findings of low back disability in 1988 are not related 
to any incident, injury or disease of active service by any 
competent clinical or other evidence on file.  

2.  The veteran was shown to have had an episode of 
cellulitis with lymphangitis of the right foot during service 
in July 1954, it was felt that this acute episode was 
probable resistance to penicillin and the veteran was 
returned to full duty after several days' treatment; no foot 
disability was noted on the service separation examination, 
and there is simply no clinical evidence at any time after 
service until present which shows that the veteran currently 
has any disability of the foot.

3.  There is no competent clinical evidence of a bilateral 
shoulder injury or disability at any time during or for many 
years after service; the veteran is clearly shown to have 
sustained a weight-lifting injury to his right shoulder in 
January 1990 which subsequently required surgical 
intervention for the relief of right shoulder impingement 
syndrome; and no competent clinical evidence on file relates 
this right shoulder disability to any incident, injury or 
disease of active service, and there is no left shoulder 
injury, disease or disability shown at any time during or 
subsequent to service.

4.  While the veteran did have an acute, three-day episode of 
gastroenteritis during service in December 1951 and later had 
a nine-day episode of aphthous stomatitis in October 1952, 
there is no competent clinical evidence showing that either 
of these episodes resulted in any chronic gastrointestinal or 
stomach disorder; the physical examination for service 
separation showed that the stomach and GU system were normal; 
there is only a history of some form of stomach or 
gastrointestinal surgery from the 1960's which is not related 
by any competent clinical or other evidence to any incident, 
injury or disease of active service many years earlier, and 
the most recent findings of gastroesophageal reflux disease, 
first shown many years after service, is in no way clinically 
related to any incident, injury or disease or active service.

5.  There is no competent evidence revealing a bilateral knee 
injury or knee disability at any time during active service 
and the first notation, many years after service, of a 
clearly identifiable right knee injury from January 1995, is 
in no way clinically related to any incident, injury or 
disease of active service.

6.  The veteran did not have skin cancer at any time during 
service, surgical removal of melanoma is first shown in 
October 1994 and there is no competent clinical evidence 
relating the remote onset of such skin cancer to any 
incident, injury or disease or active service.  


CONCLUSION OF LAW

Claims for service connection for disorders of the low back, 
foot, bilateral shoulders, stomach, bilateral knees, and skin 
cancer are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  A person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The Court of 
Appeals for Veterans Claims (Court) has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991)  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting his own or other lay testimony because 
laypersons are not competent to offer expert medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute sufficient evidence to render a claim well 
grounded under Section 5107(a).  If no cognizable evidence is 
submitted to support the claim, it cannot be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498 (1995) the Court held 
that for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in the form of lay or 
medical evidence; and (3) a nexus (evidence of a causal 
connection) between in-service injury or disease and current 
disability in the form of medical evidence. 

Finally, the Court has held that without competent clinical 
evidence establishing the existence of current disability, 
the claim for service connection cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain listed chronic disabilities such as 
arthritis and gastric/duodenal ulcers, if they are shown to 
have become manifest to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112,1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In Savage v. Gober, 10 Vet. App. 488 (1997), the court stated 
that under certain circumstances, a veteran's testimony might 
support a showing of continuity of symptomatology in cases 
where the veteran is truly competent to report symptoms of 
such general nature that medical or clinical evidence would 
be unnecessary.  However, in Voerth v. West, 13 Vet. App. 117 
(1999), the Court stated that 38 C.F.R. § 3.303 did not 
relieve a claimant of the burden of providing a medical 
nexus, that is, competent clinical evidence revealing a 
causal connection between a current disability and some 
remote incident, injury or disease of active service.  A 
claimant diagnosed with a current chronic condition must 
still provide a medical nexus between the current condition 
and the purported continuous symptoms which he argues he has 
had ever since service.  Additionally, in McManaway v. West, 
13 Vet. App. 60 (1999), the Court found that a veteran's 
claim for service connection was not well grounded based on a 
"continuity-of-symptomatology analysis" when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and there 
was a complete absence of medical evidence indicating 
continuous symptomatology.  That is, in a case where the 
medical evidence of record indicates a complete absence of 
continuous symptoms, a veteran's sole testimony to having 
symptoms for many years may be inadequate to well ground the 
claim.

38 C.F.R. § 1154(b); 38 C.F.R. § 3.304(d) provides that in 
the case of any veteran who engaged in combat with the enemy 
in the active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation (emphasis 
added).  However, the provisions of 38 U.S.C.A. § 1154(b) are 
only applicable in cases where a veteran is shown to have 
actually served in combat with the enemy.  For application of 
38 U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, Section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  While 
it is demonstrated that the veteran served onboard a ship 
during the Korean Conflict in an area designated as a combat 
zone by naval regulations, there is no evidence nor is there 
any argument that he actually served in combat with the 
enemy.  Moreover, Section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for proving a claim well grounded via competent 
evidence demonstrating present disability or a nexus between 
present disability and some remote injury or disease of 
active service.  See Kessel v. West, 13 Vet. App. 1 (1999)  

I.  Low Back Disorder.

The veteran filed his first claim for service connection for 
(only) a low back disorder in July 1995, forty years after he 
was separated from service.  In subsequent written 
statements, he argued that he injured his back during service 
aboard ship in combat conditions.  He wrote that while 
preparing to load bombs aboard aircraft on the U.S.S. 
Philippine Sea, a heavy bomb started to roll away and he 
tried to stop it by himself before damage was caused.  He 
wrote that he was thrown over the top of the bomb and that a 
bar he had been using as a tool struck him across his back 
and the bomb came to rest against him.  He continued loading 
bombs but later bent over and could not straighten up.  He 
said he went to sick bay and was given medication and told to 
lay down and given the rest of the day off.  A work detail 
supervisor later made him return to work and he argued that 
his back has bothered him ever since this injury.

The service medical records, which do not appear to be 
incomplete, do not contain any reference to a low back (or 
neck) injury at any time during service.  In May 1954, while 
the veteran was then stationed in Guam, there is a notation 
that the veteran slipped from a ladder striking the left side 
of his chest against the bumper of a truck.  He complained of 
a sore left chest and had a small amount of hemoptysis.  
However, an X-ray study was interpreted as being negative and 
no pathology was noted.  Contusion of the lateral chest wall 
on the left side was recorded with probable lung contusion 
accounting for hemoptysis.  Two days later, the veteran was 
feeling fine and he was to be continued on light duty for 
four more days and then returned to full duty.  One week 
later, the veteran was noted to have been carrying someone 
out of the "club" and he had a sudden sharp stabbing pain 
in the left chest.  The left chest trauma a week earlier was 
noted.  There was no diagnosis made but he was given bed rest 
for two days.  He was better and returned to full duty six 
days later.  There are no further medical record entries 
regarding this injury during service.  The physical 
examination for service separation in August 1955 clearly 
noted that the veteran's spine and neck were normal.  There 
was absolutely no noted abnormality of the veteran's back at 
that time.

In his May 1997 substantive appeal, the veteran indicated his 
belief that the service medical record titled "abstract of 
medical history," in an area that had been overstruck with 
X's, referred to some form of back injury.  Close and careful 
observation of this original record indeed notes that the 
overstruck dates cover the period of October 20-27, 1951.  
However, it is unquestionable that the principal subject of 
this entry refers to an episode of "mononucleosis."  
Additionally, it seems clear that this record entry was 
struck out for some purpose and since no underlying record of 
treatment commensurate with these dates is contained in the 
veteran's remaining service medical records, it must be 
presumed that this was an erroneous entry added to the 
veteran's abstract that belonged in another service member's 
abstract.  This record entry almost certainly does not refer 
to medical treatment of the veteran and it also does not 
refer to treatment for a back injury or disability.

Private X-ray studies of the lumbar spine from January 1988 
were interpreted as showing some joint space narrowing at the 
"5-1" level but the other disc spaces were well maintained.  
There were small spurs present at the "2-3" vertebral 
margins.  The sacroiliac joints were normal.  The impression 
was minor spur formation at the "2-3" level with some joint 
space narrowing at "5-1."  No acute compression fractures 
were seen.

In February 1988, private medical records noted the veteran 
had received an operation in 1976 for an anterior cervical 
fusion at C4-C5, and C5-C6.  The veteran had done well until 
about two years ago when he started having increasing pain in 
his neck to the point that he frequently had to pull over in 
his truck and stop.  The veteran apparently served for many 
years after service as a truckdriver.  This record further 
noted that "since that time" he had had intermittent 
continuing pain in his neck and his low back without any real 
radicular pain.

Private medical records from March 1988 first note that the 
veteran had a herniated disc at L5-S1.  It was noted that the 
veteran had degenerative facet disease of the lumbosacral 
spine.  However, a March 1988 lumbar myelogram was 
interpreted as showing a normal-appearing lumbar area.  

The veteran's claim for service connection for any form of 
back or spine disorder is not well grounded because there is 
simply no competent evidence revealing any form of back or 
spinal injury at any time during service, there is no 
evidence of any arthritis of the back or spine within one 
year after service, and the first findings and clinical 
notations of low back disability in early 1988 are very 
remote from service (approximately 33 years) and no clinical 
evidence on file relates any of these first findings to any 
incident, injury or disease of active service.  The service 
medical records make no mention of a lumbar spine disorder or 
any injury of the  back.  While the veteran has argued that 
he sustained a back injury in an incident while aboard ship, 
and while the veteran is certainly competent to describe the 
incidents surrounding an accident, he is not competent to 
offer a medical opinion connecting the occurrence of such 
accident to the causation of low back disability.  That is, 
the veteran is not competent to offer a medical opinion that 
he incurred a chronic low back disorder in the early 1950's 
as a result of the specific injury described.  He is 
certainly not competent to offer an opinion that a low back 
disorder, first shown almost 33 years after service, is 
etiologically or causally related to an injury during service 
in the early 1950's.  While the veteran has perhaps argued 
that he has had a chronicity of symptoms ever since that 
incident, there is a complete absence of competent clinical 
evidence revealing continuity of such symptoms for 33 years 
after the veteran was separated from service.  The veteran's 
physical examination for service separation said that his 
back was normal and there is no competent evidence relating 
any current low back problem to any incident of service.  

While there was not necessarily a claim regarding the 
veteran's neck, it is also noteworthy that the private 
medical records on file reveal that the veteran apparently 
had a two-vertebrae cervical spine fusion from C4 to C6 
performed in 1976.  Again, there is certainly no evidence of 
any form of injury of the veteran's neck at any time during 
active military service.  There is no evidence nor is there 
any argument that the veteran has a current cervical spine 
disability which is in any way related to service.  
Accordingly, the veteran's claim for service connection for a 
back disorder is not well grounded.

II. Foot Disorder.

There is on file a single notation from July 1954 indicating 
that the veteran had cellulitis with lymphangitis of the 
right foot including the toes.  This notation also recorded 
that this was "probable resistance to penicillin."  He was 
given bed rest, 600,000 units of penicillin "bid" and hot 
soaks of the foot.  Three days later, the foot was noted as 
comfortable and he was returned to duty and found fit for 
same.  There is no other entry in the service medical records 
showing that the veteran had any form of chronic foot 
disorder at any time thereafter.  The physical examination 
for service separation in August 1955 noted that the feet 
were normal.  Aside from the veteran's claim itself, there is 
simply no clinical evidence which in any way reveals any 
disorder of either foot at any time over the intervening 
decades.  That is, of all the VA and private treatment 
records collected in conjunction with this appeal, there is 
simply no record entry showing that the veteran has any 
disability of either foot.

The veteran's initial claim said that he had "problems with 
my feet" but there was no other detail provided.  In his July 
1997 substantive appeal, the veteran wrote that he had a foot 
condition which was caused by coral poisoning while he was on 
Guam.  He said the dust from the coral blew all around and at 
times he would wade into the water during service as a 
fireman.

The veteran's claim for service connection for a foot 
disorder is not well grounded because there is no competent 
clinical evidence which shows that the veteran had a chronic 
foot disorder at any time during or after service.  The 
single notation of cellulitis with lymphangitis of the right 
foot was attributed to probable resistance to Penicillin.  
The veteran was treated for three days and returned to duty 
and there is no clinical documentation of any further problem 
of either foot at any time for the remainder of military 
service or at any time thereafter.  Without competent 
clinical evidence of a chronic foot disability at any time 
during or after service, the veteran's claim for service 
connection for such disorder is not well grounded.

III.  Bilateral Shoulder Disorder.

Again, the service medical records do not refer to any injury 
or disease of either or both shoulders at any time during 
service.  There is a single notation that the veteran slipped 
from a ladder striking the left side of his chest against the 
bumper of a truck, although X-rays were negative.  The 
veteran was returned to duty after two days. One week later, 
the veteran was noted to have been carrying someone out of 
the "club" and he had a sudden sharp stabbing pain in the 
left chest.  The left chest trauma a week earlier was noted.  
There was no diagnosis made but he was given bed rest for two 
days.  He was better and returned to full duty six days 
later.  There are no further medical record entries regarding 
this injury during service.  There is no notation of any 
injury of the shoulders.  The physical examination for 
service separation in August 1955 noted no disability of 
either shoulder.  The upper extremities were normal.

The veteran wrote that he manifested bilateral shoulder and 
knee disabilities as a direct result of injuries sustained 
while on ship, at war, manhandling bombs in sizes varying 
from 150 to 2,000 pounds.  He said that injuries often 
occurred but did not get reported.  

A private medical record of August 1990 clearly states that 
the veteran "injured his right shoulder while weightlifting 
in January."  He was rushed to this physician "on an 
emergency basis."  There was an urgent basis because he was 
going out of town the following day as a truckdriver.  He had 
had "eight months" of discomfort in the shoulder that another 
physician had treated with two types of anti-inflammatories.  
This physician also wrote on the same day that the veteran's 
complaints of pain in the front and over the top of his right 
shoulder "is all a result of weightlifting, doing bench 
presses."  Private X-rays were apparently interpreted as 
normal but an arthrogram revealed a right rotator cuff tear.  
These findings were corroborated by another private physician 
who in June 1990 saw the veteran for right shoulder pain 
"since doing weightlifting that he was doing to tone up his 
muscles and to help his low back."  Other private medical 
records show various treatment with medication and with 
injections, and the veteran was later provided surgery for 
right shoulder impingement and a right rotator cuff tear by 
VA in June 1998.

However, there is no clinical or other competent evidence on 
file which in any way relates right shoulder problems, which 
clearly began with a weightlifting injury in January 1990 and 
which progressed through various treatments to surgical 
repair by VA in June 1998, to any incident, injury or disease 
of active service.  While the veteran contends that he 
initially injured both shoulders during service, he is not 
competent to offer a clinical opinion identifying chronic 
bilateral shoulder disability to any particular incident of 
service and any statements of chronicity of symptoms is 
clearly and solidly outweighed by the complete absence of any 
clinical evidence during or for 35 years after active 
military service.  There is also no clinical or other 
competent evidence revealing any left shoulder injury or 
disability at any time.

In the absence of any competent evidence of a bilateral 
shoulder injury or disease resulting in chronic bilateral 
shoulder disability from and for many years after service, 
and in the absence of any evidence showing that a remote 
right shoulder injury in 1990 was in any way attributable to 
any incident, injury or disease of active service, and in the 
absence of any competent evidence of a left shoulder 
disability at any time, the veteran's claim for a bilateral 
shoulder disability is not well grounded.


IV.  Gastrointestinal (Stomach) Disorder.

The service medical records reveal that on one occasion in 
December 1951, the veteran had acute gastroenteritis.  There 
was nausea, vomiting and diarrhea for two days.  
Significantly, the veteran was also noted to have associated 
chills and fever with a temperature of 102.6.  The veteran 
was treated with bed rest, a regular diet, forced fluids and 
medication for three days and was then released to duty.  
There was no notation as to any cause of this acute episode 
nor is there any indication that it recurred at any time 
during the remainder of service.  Almost 11 months later in 
October 1952, the veteran had an episode of aphthous 
stomatitis.  The records show that this illness persisted for 
nine days after which the veteran was returned to duty.  
There is no indication of any recurrence of this particular 
disorder at any time during service.  The physical 
examination for service separation in August 1955 noted that 
the abdomen and G-U system were normal.  There was no 
notation in this physical examination for separation or in 
any of the service medical records which revealed a chronic 
stomach disorder or gastrointestinal disorder.  

There is also no evidence in any of the private or VA medical 
records from after service which reveals a chronic 
gastrointestinal disorder related to service .  There are, in 
fact, numerous references, all based on a history as reported 
by the veteran himself, of some form of abdominal surgery for 
ulcers or other abdominal problem which occurred sometime in 
the 1960's, 15 to 20 years after service separation.  Again, 
all doctors identified by the veteran as having treated him 
after service were contacted and all available records were 
collected.  There is simply no clinical evidence showing 
surgery for a gastrointestinal disorder in the 1960's 
although surgical scarring at this site has been noted more 
recently.  In his substantive appeal, the veteran argued that 
he had stomach problems which resulted from being served 
"very greasy" food during active military service.  He also 
stated that he lived in fear during combat zone service and 
that this probably added to the stress on his stomach.  He 
said he eventually had to have surgery for bleeding ulcers 
"and I know that it all started in the service."  

VA outpatient treatment records from March 1998 contain 
multiple diagnoses including gastroesophageal reflux disease.  
This diagnosis has continued since that time.  However, there 
is no clinical or other competent evidence on file which in 
any way relates reported surgery sometime in the 1960's for 
bleeding ulcers and/or gastroesophageal reflux disease from 
1998 to any incident, injury or disease of active service.  
The veteran himself is unqualified to provide a clinical 
opinion of a causal connection or nexus between any current 
stomach disability and some remote incident, injury or 
disease of active service from 40 years ago.  Alternatively, 
while the veteran argues that he has had chronic stomach 
upset ever since service, he is not competent to provide a 
medical opinion that such upset resulted from a chronic 
disability which was in fact incurred during service and 
which has been chronic ever since service.  Any such claim of 
chronicity is certainly outweighed by the complete absence of 
any clinical evidence on file.  The one-time episode of 
gastroenteritis during service in December 1951 was itself 
labeled as acute and after three days' treatment, the veteran 
was returned as fit for duty and there is no notation of any 
recurrence.  The same appears true for the single incident, 
some 11 months later, in October 1952, of aphthous 
stomatitis.  After nine days' treatment, the veteran was 
returned to duty and there is no indication thereafter of any 
chronic disorder of the stomach during the remainder of 
military service which continued for approximately three more 
years.  Certainly, the physical examination for service 
separation contained no indication of any chronic stomach 
upset or disorder and there is no evidence of any such 
chronic disorder soon after service or for many years 
thereafter.  There is only a history of stomach surgery for 
ulcers from approximately 15 to 20 years after service 
separation and there is currently a diagnosis of 
gastroesophageal reflux disease from 1998 but there is simply 
no competent evidence relating either of these incidents to 
any incident, injury or disease of active service.  
Accordingly, the veteran's claim for service connection for 
gastrointestinal or stomach disorder is not well grounded.

V.  Bilateral Knee Disorder.

There is simply no evidence of any injury of either knee at 
any time during active military service.  Again, there is a 
single notation of the veteran having slipped on a ladder and 
struck the left side of his chest in May 1954 but this injury 
apparently resolved two days later and there is certainly no 
indication that the veteran sustained any form of injury to 
either knee at the time.  The physical examination for 
service separation in August 1955 noted that the lower 
extremities were entirely normal.

Again, the veteran himself contends that he injured his knees 
while doing heavy lifting during sea duty and that he 
sustained injuries as described above.  The first clinical 
evidence on file of any knee injury is a private medical 
report from March 1995 clearly stating that the veteran 
injured his left knee in January 1995 while walking in heavy 
mud, perhaps six to eight inches deep.  It was therein 
described that his right knee was a "trick knee" which gave 
out on him, and he thus injured his left knee.  He had 
immediate pain and discomfort.  His leg got swollen and this 
continued.  He now had episodes where his knee would 
momentarily catch and snap, although the swelling had gone 
down.  Physical examination showed slight effusion and some 
tenderness but no instability.  

A March 1995 private MRI of the knee noted a recent twisting 
injury and this testing was interpreted as showing evidence 
for Stage III-IV chondromalacia involving the patellar apex.  
However, despite the veteran having referred to his right 
knee as a trick knee, there is no clinical evidence on file 
revealing any right knee disability at any time during or 
after service.  Left knee disability is shown to have 
originated in early 1995 as described above.  Again, there 
are separate private medical records from another physician 
which also document that the veteran had a left knee injury 
in January 1995.  

Because of a complete absence of any competent clinical 
evidence showing any form of chronic knee disability during 
service or for many years after service, and because the 
first clinical evidence of right knee problems in early 1995 
(40 years after service) contains no competent medical 
opinion relating such disability to any incident, injury or 
disease or active service, the veteran's claim for service 
connection for a bilateral knee disorder is not well 
grounded.


VI.  Skin Cancer.

There is no record of melanoma or skin cancer at any time 
during or for many years after the veteran was separated from 
service.  There was no notation of skin cancer or other such 
disability in the physical examination for service separation 
in August 1955.  The first clinical notation of such disorder 
is in private medical records from 1994, almost 40 years 
after service separation.  

In October 1994, a private physician wrote that the veteran 
had a longstanding growth on the right ear "for the past few 
years."  It had recently become larger and more tender.  
Biopsy of the ear tissue was pathologically determined to be 
squamous cell carcinoma.  Further examination revealed about 
15 actinic keratoses about the upper extremities and head and 
neck area which were treated with liquid nitrogen.  However, 
in the upper midback, there was another area about 1 1/2 
centimeters in size which was excised and later determined to 
be malignant melanoma.

The veteran contends that he was exposed to a significant 
amount of sun during active military service and that this 
caused skin cancer.  The veteran is not a medical doctor and 
lacks the requisite expertise to offer such a medical 
opinion.  While the veteran likely was exposed to sun during 
active military service, there can be no doubt that he 
certainly had some exposure to the sun after service over the 
next 40 years.  In any event, there was no skin cancer shown 
at any time during or for many years after service and the 
first skin cancer shown in late 1994 is in no way competently 
or clinically related to any incident, injury or disease of 
active service, including exposure to sun.  Accordingly, the 
veteran's claim for service connection for skin cancer is 
also not well grounded.

Other matter:  Although where claims are not well grounded, 
VA does not have a statutory duty to assist the claimant in 
developing facts pertinent to the claims, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary advised the claimant of the evidence 
necessary to be submitted with the VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under Section 5103(a) in that the 
statements of the case have clearly advised the veteran that 
the reason the claims for service connection for multiple 
disabilities were denied was based on an absence of evidence 
demonstrating the existence of these disabilities at all, or 
that they were in any way related to service or that 
disabilities at present either originated in service or were 
somehow caused as a result of incident or injury which did 
occur in service.  That is, the RO has clearly advised the 
veteran that his claims are not well grounded based on an 
absence of competent evidence.  Furthermore, by this 
decision, the Board is informing the veteran of the evidence 
that is lacking and which is necessary to make his claims 
well grounded.


ORDER

Claims for service connection for disorders of the low back, 
foot, bilateral shoulders, gastrointestinal (stomach), 
bilateral knee, and skin cancer are denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

